UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-5098



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LEWIS MURDOCK,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-02-225)


Submitted:   June 21, 2006                    Decided:   July 7, 2006


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Harry L.
Hobgood, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Lewis Murdock appeals the revocation of his supervised

release and resulting twelve-month prison term.               Finding no error,

we affirm.

            Counsel    for   Murdock     has    filed   a    brief   pursuant    to

Anders v. California, 386 U.S. 738 (1967), in which he states there

are no meritorious grounds for appeal, but presents for this

court’s review the issue of the propriety of Murdock’s prison

sentence.       Although notified of his right to file a pro se

supplemental brief, Murdock has not done so.

             Murdock   admitted    the    substance     of    the    conduct    that

violated the terms of his supervised release, so there was an

adequate basis for revocation.         The court considered the statutory

maximum, the advisory guideline range, and Murdock’s history of

violations, and imposed a sentence of twelve months, at the top of

the advisory range.      We have reviewed the record and the parties’

briefs and find no reversible error in Murdock’s sentence.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. We therefore affirm the revocation of Murdock’s supervised

release   and   the    resulting   term    of    imprisonment.         This    court

requires that counsel inform Murdock, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Murdock requests that a petition be filed, but counsel believes


                                    - 2 -
that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.   Counsel’s

motion must state that a copy thereof was served on Murdock.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -